Name: Commission Regulation (EEC) No 3258/88 of 21 October 1988 amending Regulation (EEC) No 2675/88 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters from adult male bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/52 Official Journal of the European Communities 22. 10. 88 COMMISSION REGULATION (EEC) No 3258/88 of 21 October 1988 amending Regulation (EEC) No 2675/88 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters from adult male bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 8 (2) thereof, Whereas, Commission Regulation (EEC) No 2675/88 (3) provides for a system of private storage aid in the beef sector with submission of applications between 15 September and 21 October 1988 ; whereas in view of continuing difficulties on the market in beef the date of 21 October should be replaced by the date of 18 November 1988 : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 2675/88 , '21 October 1988' is replaced by ' 18 November 1988'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (')OJ NO L 148 , 28 . 6 . 1968, p . 24. 0 OJ No L 198 , 26 . 7. 1988, p . 24. (3 OJ No L 239, 30 . 8 . 1988, p . 20 .